           Case 2:20-cv-01282-TLN-AC Document 15 Filed 07/30/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10   THE UNITED STATES OF AMERICA, THE                CASE NO. 2:20-CV-1282 TLN AC
11   STATE OF CALIFORNIA, Ex rel, RTJ, LLC, a
     Delaware limited liability corporation,          ORDER GRATING REQUEST FOR
12                                                    DISMISSAL OF ACTION BY RELATOR
                  Plaintiffs,                         RTJ, LLC AND TO UNSEAL CERTAIN
13                                                    DOCUMENTS
     v.
14
15   ELECTRONIC RECYCLERS
     INTERNATIONAL, a California corporation, and
16   ELECTRONIC RECYCLERS OF AMERICA,
     LLC, a California limited liability company,
17
18                Defendants.

19
20
21
22
23
24
25
26
27
28
                                   ____________________________________   Case No. 2:20-CV-1282 TLN AC

                      ORDER GRANTING REQUEST FOR DISMISSAL OF ACTION
            Case 2:20-cv-01282-TLN-AC Document 15 Filed 07/30/21 Page 2 of 2



 1                                                    ORDER
 2          Pursuant to the request of Qui Tam Plaintiff/Relator RTJ, LLC, which is consented to by the
 3   United States of America and the State of California, this action and all claims against the Defendants in
 4   this action are dismissed with prejudice to the Qui Tam Plaintiff/Relator RTJ, LLC, but without
 5   prejudice to the United States of America and the State of California.
 6          In addition, pursuant to the requests of the United States and the State of California, the
 7   following documents only shall be unsealed:
 8      1. The Complaint;
 9      2. The Notice of the United States of Election to Decline Intervention;
10      3. The Notice of Election to Decline Intervention filed by the State of California;
11      4. The Request for Dismissal of Action by Relator RTJ, LLC;
12      5. Consent of the United States and the State of California; and
13      6. Any Order of Dismissal issued by the Court.
14          All other contents of the Court’s file in this matter filed or lodged to date should remain under
15   seal and not be made public or served upon the defendants or any other person.
16
17
18   DATED: July 29, 2021
19
                                                                  Troy L. Nunley
20                                                                United States District Judge
21
22
23
24
25
26
27
28
                                         ____________________________________   Case No. 2:20-CV-1282 TLN AC
                                            -1-
                        ORDER GRANTING REQUEST FOR DISMISSAL OF ACTION
